


Exhibit 10.13
RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:


WELLS FARGO BANK, NATIONAL ASSOCIATION
Real Estate Group (AU #02955)
2030 Main Street, Suite 800
Irvine, CA 92614


Attn: Jeri Gehrer
Loan No. 1002835



--------------------------------------------------------------------------------



THIS DEED OF TRUST SECURES A NOTE WHICH PROVIDES FOR A VARIABLE INTEREST RATE
AND THE RIGHT TO REPAY AND REBORROW ON A REVOVLING BASIS


DEED OF TRUST
WITH ABSOLUTE ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING




THE PARTIES TO THIS DEED OF TRUST WITH ABSOLUTE ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING ("Deed of Trust"), made as of September
30, 2010, are KBSII HORIZON TECH CENTER, LLC, a Delaware limited liability
company ("Trustor"), AMERICAN SECURITIES COMPANY, a California corporation
("Trustee"), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent
for itself and certain additional lenders ("Beneficiary").
ARTICLE 1. GRANT IN TRUST
1.1
GRANT. For the purposes of and upon the terms and conditions in this Deed of
Trust, Trustor irrevocably grants, conveys and assigns to Trustee, in trust for
the benefit of Beneficiary, with power of sale and right of entry and
possession, all of that real property located in the City of San Diego, County
of San Diego, State of California, described on Exhibit A attached hereto,
together with all right, title, interest, and privileges of Trustor in and to
all streets, ways, roads, and alleys used in connection with or pertaining to
such real property and any improvements thereon, all development rights or
credits, air rights, water, water rights and water" stock related to the real
property, all timber, and all minerals, oil and gas, and other hydrocarbon
substances in, on or under the real property, and all licenses, appurtenances,
reversions, remainders, easements, rights and rights of way appurtenant or
related thereto; any and all rights of Trustor, as a declarant, under any
covenants, conditions, and restrictions now or hereafter pertaining to the real
property described on Exhibit A, hereto, provided, however, that Beneficiary
shall have no liability under such covenants, conditions, and restrictions
unless and until Beneficiary forecloses on the real property; all buildings,
other improvements and fixtures now or hereafter located on the real property,
including, but not limited to, all apparatus, equipment, and appliances used in
the operation or occupancy of the real property, it being intended by the
parties that all such items shall be conclusively considered to be a part of the
real property, whether or not attached or affixed to the real property (the
"Improvements"); all interest or estate which Trustor may hereafter acquire in
the property described above, and all additions and accretions thereto, and the
proceeds of any of the foregoing; (all of the foregoing being collectively
referred to as the "Subject Property"). The listing of specific rights or
property shall not be interpreted as a limit of general terms.

1.2
ADDRESS. The address of the Subject Property is: 10301, 10325 and 10343 Meanley
Drive, San Diego, California. However, neither the failure to designate an
address nor any inaccuracy in the address designated shall affect the validity
or priority of the lien of this Deed of Trust on the SUbject Property as
described on Exhibit A.





--------------------------------------------------------------------------------




ARTICLE 2. OBLIGATIONS SECURED
2.1
OBLIGATIONS SECURED. Trustor makes this Deed of Trust for the purpose of
securing the following obligations ("Secured Obligations"):

(a)
Payment to Beneficiary of all sums at any time owing under that certain Secured
Promissory Note (as the same may be amended, restated or replaced from time to
time, the "Note") of even date herewith, in the principal amount of Fifty
Million Dollars ($50,000,000) executed by Trustor and certain other parties, as
borrowers ("Borrowers"), and payable to the order of Beneficiary, as lender; and

(b)
Payment and performance of all covenants and obligation of Trustor under this
Deed of Trust; and

(c)
Payment and performance of all covenants and obligations on the part of
Borrowers under that certain Loan Agreement ("Loan Agreement") of even date
herewith by and between Borrowers, Beneficiary, and Lenders (as defined in the
Loan Agreement), the Hazardous Materials Indemnity Agreement, and all other
"Loan Documents" as defined in the Loan Agreement ; and

(d)
Payment and performance of all covenants and obligations, if any, of any rider
attached as an Exhibit to this Deed of Trust; and

(e)
Payment and performance of all future advances and other obligations that the
then record owner of all or part of the Subject Property may agree to pay and/or
perform (whether as principal, surety or guarantor) for the benefit of
Beneficiary, when such future advance or obligation is evidenced by a writing
which recites that it is secured by this Deed of Trust; and

(f)
Payment and performance of all covenants and obligations of Trustor under any
interest rate swap agreement, or other interest rate hedge agreement of any type
executed by and between Trustor and Beneficiary, which agreement is evidenced by
a writing that recites it is secured by this Deed of Trust; and

(g)
All modifications, extensions and renewals of any of the obligations secured
hereby, however evidenced, including, without limitation: (i) modifications of
the required principal payment dates or interest payment dates or both, as the
case may be, deferring or accelerating payment dates wholly or partly; or (ii)
modifications, extensions or renewals at a different rate of interest whether or
not in the case of a note, the modification, extension or renewal is evidenced
by a new or additional promissory note or notes.

2.2
OBLIGATIONS. The term "obligations" is used herein in its broadest and most
comprehensive sense and shall be deemed to include, without limitation, all
interest and charges, prepayment charges (if any), late charges and loan fees at
any time accruing or assessed on any of the Secured Obligations.

2.3
INCORPORATION. All capitalized terms not defined herein shall have the meanings
given to them in the Loan Agreement. All terms of the Secured Obligations and
the documents evidencing such obligations are incorporated herein by this
reference. All persons who may have or acquire an interest in the SUbject
Property shall be deemed to have notice of the terms of the Secured' Obligations
and to have notice, if provided therein, that: (a) the Note or the Loan
Agreement may permit borrowing, repayment and re-borrowing so that repayments
shall not reduce the amounts of the Secured Obligations; and (b) the rate of
interest on one or more Secured Obligations may vary from time to time.

ARTICLE 3. ASSIGNMENT OF LEASES AND RENTS
3.1
ASSIGNMENT. Trustor hereby irrevocably assigns to Beneficiary all of Trustor's
rightm title and interest in, to and under: (a) all leases of the Subject
Property or any portion thereof, and all other agreements of any kind


Page 2

--------------------------------------------------------------------------------




relating to the use or occupancy of the Subject Property or any portion thereof,
whether now existing or entered into after the date hereof ("Leases"); and (b)
the rents, revenue, income, issues, deposits and profits of the Subject
Property, including, without limitation, all parking income and all amounts
payable and all rights and benefits accruing to Trustor under the Leases
("Payments"). The term "Leases" shall also include all guarantees of and
security for the lessees' performance thereunder, and all amendments,
extensions, renewals or modifications thereto which are permitted hereunder.
This is a present and absolute assignment, not an assignment for security
purposes only, and Beneficiary's right to the Leases and Payments is not
contingent upon, and may be exercised without possession of, the Subject
Property.
3.2
GRANT OF LICENSE. Beneficiary confers upon Trustor a license ("License") to
collect and retain the Payments as they become due and payable, until the
occurrence of a Default (as hereinafter defined). Upon a Default, the License
shall be automatically revoked and Beneficiary may collect and apply the
Payments pursuant to Section 6.4 without notice and without taking possession of
the SUbject Property. Trustor hereby irrevocably authorizes and directs the
lessees under the Leases to rely upon and comply with any notice or demand by
Beneficiary for the payment to Beneficiary of any rental or other sums which may
at any time become due under the Leases, or for the performance of any of the
lessees' undertakings under the Leases, and the lessees shall have no right or
duty to inquire as to whether any Default has actually occurred or is then
existing hereunder. Trustor hereby relieves the lessees from any liability to
Trustor by reason of relying upon and complying with any such notice or demand
by Beneficiary.

3.3
EFFECT OF ASSIGNMENT. The foregoing irrevocable assignment shall not cause
Beneficiary to be: (a) a mortgagee in possession; (b) responsible or liable for
the control, care, management or repair of the Subject Property or for
performing any of the terms, agreements, undertakings, obligations,
representations, warranties, covenants and conditions of the Leases; or (c)
responsible or liable for any waste committed on the Subject Property by the
iessees under any of the Leases or any other parties; for any dangerous or
defective condition of the SUbject Property; or for any negligence in the
management, upkeep, repair or control of the Subject Property resulting in loss
or injury or death to any lessee, licensee, employee, invitee or other person.
Beneficiary and Trustee shall not directly or indirectly be liable to Trustor or
any other person as a consequence of: (i) the exercise or failure to exercise by
Beneficiary or Trustee, or any of their respective employees, agents,
contractors or subcontractors, any of the rights, remedies or powers granted to
Beneficiary or Trustee hereunder; or (ii) the failure or refusal of Beneficiary
to perform or discharge any obligation, duty or liability of Trustor arising
under the Leases.

3.4
REPRESENTATIONS AND WARRANTIES. Trustor represents and warrants that, to the
best of Trustor's knowledge: (a) Trustor has delivered to Beneficiary a rent
roll that, as of the date hereof, contains a true, accurate and complete list of
all Leases; (b) all existing Leases are in full force and effect and are
enforceable in accordance with their respective terms, and no breach or default,
or event which would constitute a breach or default after notice or the passage
of time, or both, exists under any existing Leases on the part of any party; (c)
no rent or other payment under any existing Lease has been paid by any lessee
for more than one (1) month in advance; and (d) none of the lessor's interests
under any of the Leases has been transferred or assigned.

3.5
COVENANTS. Trustor covenants and agrees at Trustor's sole cost and expense to:
(a) perform the obligations of lessor contained in the Leases and enforce by all
appropriate remedies performance by the lessees of the obligations of the
lessees contained in the Leases; (b) give Beneficiary prompt written notice of
any material default which occurs with respect to any of the Leases, whether the
default be that of the lessee or of the lessor; (c) exercise Trustor's best
efforts to keep all portions of the SUbject Property that are capable of being
leased leased at rental rates pursuant to the terms of the Loan Agreement; (d)
deliver to Beneficiary fully executed, copies of each and every Lease that it is
required to deliver in accordance with the Loan Agreement; and (e) execute and
record such additional assignments of any Lease or, if required by the terms of
the Loan Agreement, use commercially reasonable effort to obtain specific
subordinations (or subordination, attornment and non-disturbance agreements
executed by the lessor and lessee) of any Lease to the Deed of Trust, in form
and substance acceptable to Beneficiary, as Beneficiary may request. Trustor
shall not, without Beneficiary's prior written consent or as otherwise permitted
by any provision of the Loan Agreement: (i) to the extent prohibited by the
terms of the Loan Agreement, enter into any Leases after the date hereof; (ii)
execute any other assignment relating to any of the Leases; (iii) to the extent
prohibited by


Page 3

--------------------------------------------------------------------------------




the terms of the Loan Agreement, discount any rent or other sums due under the
Leases or collect the same in advance, other than to collect rentals one (1)
month in advance of the time when it becomes due; (iv) to the extent prohibited
by the terms of the Loan Agreement, terminate, modify or amend any of the terms
of the Leases or in any manner release or discharge the lessees from any
obligations thereunder; (v) to the extent prohibited by the terms of the Loan
Agreement, consent to any assignment or subletting by any lessee; or (vi)
subordinate or agree to subordinate any of the Leases to any other deed of trust
or encumbrance. Any such attempted action in violation of the provisions of this
Section 3.5 shall be null and void. Without in any way limiting the requirement
of Beneficiary's consent hereunder, any sums received by Trustor in
consideration of any termination (or the release or discharge of any lessee)
modification or amendment of any Lease shall be applied as set forth in the Loan
Agreement.
3.6
ESTOPPEL CERTIFICATES. Within thirty (30) days after written request by
Beneficiary, Trustor shall deliver to Beneficiary and to any party designated by
Beneficiary estoppel certificates executed by Trustor, and use its best efforts
to obtain such estoppel certificates executed by each of the lessees, in each
case in recordable form, certifying (if such be the case): (a) that the
foregoing assignment and the Leases are in full force and effect; (b) the date
of each lessee's most recent payment of rent; (c) that there are no defenses or
offsets outstanding, or stating those claimed by Trustor or lessees under the
foregoing assignment or the Leases, as the case may be; and (d) any other
information reasonably requested by Beneficiary.

ARTICLE 4. SECURITY AGREEMENT AND FIXTURE FILING
4.1
SECURITY INTEREST. Trustor hereby grants and assigns to Beneficiary as of the
date hereof a security interest, to secure payment and performance of all of the
Secured Obligations, in all of the following described personal property in
which Trustor now or at any time hereafter has any interest (collectively, the
"Collateral"):

All goods, building and other materials, supplies, work in process, equipment,
machinery, fixtures, furniture, furnishings, signs and other personal property
and embedded software included therein, wherever situated, which are or are to
be incorporated into, used in connection with, or appropriated for use on (i)
the real property described on Exhibit A attached hereto and incorporated by
reference herein (to the extent the same are not effectively made a part of the
real property pursuant to Section 1'.1 above) or (ii) the Improvements; together
with all rents (to the extent, if any, they are not subject to Article 3); all
inventory, accounts, cash receipts, deposit accounts, accounts receivable,
contract rights, licenses, agreements, (including, without limitation, all
acquisition agreements with respect to the Subject Property); all of Trustor's
rights under any interest rate swap agreement, or other interest rate hedge
agreement of any type executed by and between Trustor and Beneficiary; all
Contracts referenced in Section 5.18 below (including property management and
leasing agreements), architects' agreements, and/or construction agreements with
respect to the completion of any improvements on the Subject Property), general
intangibles, chattel paper (whether electronic or tangible), instruments,
documents, promissory notes, drafts, letters of credit, letter of credit rights,
supporting obligations, insurance policies, insurance and condemnation awards
and proceeds, any other rights to the payment of money, trade names, trademarks
and service marks arising from or related to the ownership, management, leasing
or operation of the Subject Property or any business now or hereafter conducted
thereon by Trustor; all permits, consents, approvals, licenses, authorizations
and other rights granted by, given by or obtained from, any governmental entity
with respect to the SUbjectProperty; all deposits or other security now or
hereafter made with or given to utility companies by Trustor with respect to the
SUbject Property; all advance payments of insurance premiums made by Trustor
with respect to the Subject Property; all plans, drawings and specifications
relating to the Subject Property; all loan funds held by Beneficiary, whether or
not disbursed; all funds deposited with Beneficiary pursuant to any loan
agreement; all reserves, deferred payments, deposits, accounts, refunds, cost
savings and payments of any kind related to the SUbject Property or any portion
thereof; together with all replacements and proceeds of, and additions and
accessions to, any of the foregoing; together with all books, records and files
to the extent relating to any of the foregoing.

Page 4

--------------------------------------------------------------------------------




As to all of the above described personal property which is or which hereafter
becomes a "fixture" under applicable law, this Deed of Trust constitutes a
fixture filing under the California Uniform Commercial Code, as amended or
recodified from time to time ("UCC"), and is acknowledged and agreed to be a
"construction mortgage" under the UCC.
4.2
REPRESENTATIONS AND WARRANTIES. Trustor represents and warrants that: (a)
Trustor has, as of the date of recordation of this Deed of Trust, and will have,
good title to the Collateral; (b) Trustor has not previously assigned or
encumbered the Collateral, and no financing statement covering any of the
Collateral has been delivered to any other person or entity; (c) Trustor's
principal place of business is located at the address shown in Section 7.11; and
(d) Trustor's legal name is exactly as set forth on the first page of this Deed
of Trust and all of Trustor's organizational documents or agreements delivered
to Beneficiary are complete and accurate in every respect.

4.3
COVENANTS. Trustor agrees: (a) to execute and deliver such documents as
Beneficiary deems necessary to create, perfect and continue the security
interests contemplated hereby; (b) not to change its name, and as applicable,
its chief executive office, its principal residence or the jurisdiction in which
it is organized and/or registered without giving Beneficiary prior written
notice thereof; (c) to cooperate with Beneficiary in perfecting all security
interests granted herein and in obtaining such agreements from third parties as
Beneficiary deems necessary, proper or convenient in connection with the
preservation, perfection or enforcement of any of its rights hereunder; and (d)
that Beneficiary is authorized to file financing statements in the name of
Trustor to perfect Beneficiary's security interest in Collateral.

4.4
RIGHTS OF BENEFICIARY. In addition to Beneficiary's rights as a "Secured Party"
under the UCC, Beneficiary may, but shall not be obligated to, at any time
without notice and at the expense of Trustor: (a) give notice to any person of
Beneficiary's rights hereunder and enforce such rights at law or in equity; (b)
insure, protect, defend and preserve the Collateral or any rights or interests
of Beneficiary therein; (c) inspect the Collateral; and (d) endorse, collect and
receive any right to payment of money owing to Trustor under or from the
Collateral. Notwithstanding the above, in no event shall Beneficiary be deemed
to have accepted any property other than cash in satisfaction of any obligation
of Trustor to Beneficiary unless Beneficiary shall make an express written
election of said remedy under UCC §9620, or other applicable law.

4.5
RIGHTS OF BENEFICIARY ON DEFAULT. Upon the occurrence of a Default (hereinafter
defined) under this Deed of Trust, then in addition to all of Beneficiary's
rights as a "Secured Party" under the UCC or otherwise at law:

(a)
Beneficiary may (i) upon written notice, require Trustor to assemble any or all
of the Collateral and make it available to Beneficiary at a place designated by
Beneficiary; (ii) without prior notice, enter upon the SUbject Property or other
place where any of the Collateral may be located and take possession of,
collect, sell, lease, license and dispose of any or all of the Collateral, and
store the same at locations acceptable to Beneficiary at Trustor's expense;
(iii) sell, assign and deliver at any place or in any lawful manner all or any
part of the Collateral and bid and become the purchaser at any such sales;

(b)
Beneficiary may, for the account of Trustor and at Trustor's expense: (i)
operate, use, consume, sell, lease, license or dispose of the Collateral as
Beneficiary deems appropriate for the purpose of performing any or all of the
Secured Obligations; (ii) enter into any agreement, compromise, or settlement,
including insurance claims, which Beneficiary may deem desirable or proper with
respect to any of the Collateral; and (iii) endorse and deliver evidences of
title for, and receive, enforce and collect by legal action or otherwise, all
indebtedness and obligations now or hereafter owing to Trustor in connection
with or on account of any or all of the Collateral; and

(c)
In disposing of Collateral hereunder, Beneficiary may disclaim all warranties of
title, possession, quiet enjoyment and the like. Any proceeds of any disposition
of any Collateral may be applied by Beneficiary to the payment of expenses
incurred by Beneficiary in connection with the foregoing, including reasonable
attorneys' fees, and the balance of such proceeds may be applied by




Page 5

--------------------------------------------------------------------------------




Beneficiary toward the payment of the Secured Obligations in such order of
application as Beneficiary may from time to time elect.
Notwithstanding any other provision hereof, Beneficiary shall not be deemed to
have accepted any property other than cash in satisfaction of any obligation of
Trustor to Beneficiary unless Trustor shall make an express written election of
said remedy under UCC §9620, or other applicable law. Trustor agrees that
Beneficiary shall have no obligation to process or prepare any Collateral for
sale or other disposition.
4.6
POWER OF ATTORNEY. Trustor hereby irrevocably appoints Beneficiary as Trustor's
attorney-in-fact (such agency being coupled with an interest), and as such
attorney-in-fact Beneficiary may, without the obligation to do so, in
Beneficiary's name, or in the name of Trustor, prepare, execute and file or
record financing statements, continuation statements, applications for
registration and like papers necessary to create, perfect or preserve any of
Beneficiary's security interests and rights in or to any of the Collateral, and,
upon a Default hereunder, take any other action required of Trustor; provided,
however, that Beneficiary as such attorney-in-fact shall be accountable only for
such funds as are actually received by Beneficiary.

4.7
POSSESSION AND USE OF COLLATERAL. Except as otherwise provided in this Section
or the other Loan Documents (as defined in the Loan Agreement), so long as no
Default exists under this Deed of Trust or any of the Loan Documents, Trustor
may possess, use, move, transfer or dispose of any of the Collateral in the
ordinary course of Trustor's business and in accordance with the Loan Agreement.

ARTICLE 5. RIGHTS AND DUTIES OF THE PARTIES
5.1
TITLE. Trustor represents and warrants that, except as disclosed to Beneficiary
in a writing which refers to this warranty, Trustor lawfully holds and possesses
fee simple title to the Subject Property without limitation on the right to
encumber, and that this Deed of Trust is a first and prior lien on the SUbject
Property. Trustor hereby represents and warrants that all of the Subject
Property is a single tax parcel, and there are no properties included in such
tax parcel other than the Subject Property. Trustor further covenants and agrees
that it shall not cause all or any portion of the Subject Property to be
replatted or for any lots or boundary lines to be adjusted, changed or altered
for either ad valorem tax purposes or otherwise, and shall not consent to the
assessment of the Subject Property in more than one tax parcel or in conjunction
with any property other than the SUbject Property.

5.2
TAXES AND ASSESSMENTS.

(a)
Subject to Trustor's rights to contest in good faith payment of taxes as
provided in Section 5.2(b) below, Trustor shall pay prior to delinquency all
taxes, assessments, levies and charges imposed by any public or quasi-public
authority or utility company which are or which may become a lien upon or cause
a loss in value of the Subject Property or any interest therein. Trustor shall
also pay prior to delinquency all taxes, assessments, levies and charges imposed
by any public authority upon Beneficiary by reason of its interest in any
Secured Obligation or in the Subject Property, or by reason of any payment made
to Beneficiary pursuant to any Secured Obligation; provided, however, Trustor
shall have no obligation to pay taxes which may be imposed from time to time
upon Beneficiary and which are measured by and imposed upon Beneficiary's net
income.

(b)
Trustor may contest in good faith any taxes or assessments if: (i) Trustor
pursues the contest diligently and in compliance with applicable laws, in a
manner which Beneficiary determines is not prejudicial to Beneficiary, and does
not impair the rights of Beneficiary under any of the Loan Documents; and (b)
Trustor deposits with Beneficiary any funds or other forms of assurance which
Beneficiary in good faith determines from time to time appropriate to protect
Beneficiary from the consequences of the contest being unsuccessful. Trustor's
compliance with this Section shall operate to prevent such claim, demand, levy
or assessment from becoming a Default.




Page 6

--------------------------------------------------------------------------------




5.3
TAX AND INSURANCE IMPOUNDS. At any time following the occurrence of a Default,
at Beneficiary's option and upon its demand, Trustor shall, until all Secured
Obligations have been paid in full, pay to Beneficiary monthly, annually or as
otherwise directed by Beneficiary an amount estimated by Beneficiary to be equal
to: (a) all taxes, assessments, levies and charges imposed by any public or
quasi-public authority or utility company which are or may become a lien upon
the Subject Property or Collateral and will become due for the tax year during
which such payment is so directed; and (b) premiums for fire, hazard and
insurance required or requested pursuant to the Loan Documents when same are
next due. If Beneficiary determines that any amounts paid by Trustor are
insufficient for the payment in full of such taxes, assessments, levies, charges
and/or insurance premiums, Beneficiary shall notify Trustor of the increased
amounts required to pay all amounts when due, whereupon Trustor shall pay to
Beneficiary within thirty (30) days thereafter the additional amount as stated
in Beneficiary's notice. All sums so paid shall not bear interest, except to the
extent and in any minimum amount required by law; and Beneficiary shall, unless
Trustor is otherwise in Default hereunder or under any Loan Document, apply said
funds to the payment of, or at the sole option of Beneficiary release said funds
to Trustor for the application to and payment of, such sums, taxes, assessments,
levies, charges, and insurance premiums. Upon Default by Trustor hereunder or
under any Loan Document, Beneficiary may apply all or any part of said sums to
any Secured Obligation and/or to cure such Default, in which event Trustor shall
be required to restore all amounts so applied, as well as to cure any other
events or conditions of Default not cured by such application. Upon assignment
of this Deed of Trust, Beneficiary shall have the right to assign in writing all
amounts collected and in its possession to its assignee whereupon Beneficiary
and the Trustee shall be released from all liability with respect thereto.
Within ninety-five (95) days following full repayment of the Secured Obligations
(other than full repayment of the Secured Obligations as a consequence of a
foreclosure or conveyance in lieu of foreclosure of the liens and security
interests securing the Secured Obligations) or at such earlier time as
Beneficiary may elect, the balance of all amounts collected and in Beneficiary's
possession shall be paid to Trustor and no other party shall have any right or
claim thereto.

5.4
PERFORMANCE OF SECURED OBLIGATIONS. Trustor shall promptly pay and perform each
Secured Obligation when due.

5.5
LIENS, ENCUMBRANCES AND CHARGES. Trustor shall immediately discharge any lien
not approved by Beneficiary in writing that has or may attain priority over this
Deed of Trust. SUbject to the following sentence, Trustor shall pay when due all
obligations secured by or which may become liens and encumbrances which shall
now or hereafter encumber or appear to encumber all or any part of the SUbject
Property or Collateral, or any interest therein, whether senior or subordinate
hereto. If a claim of lien is recorded which affects the Subject Property or a
bonded stop notice is served upon Beneficiary, Trustor shall, within twenty (20)
calendar days of such recording or service or within five (5) calendar days of
Beneficiary's demand, whichever occurs first (a) pay and discharge the claim of
lien or bonded stop notice; (b) effect the release thereof by recording or
delivering to Beneficiary a surety bond in sufficient form and amount; or (c)
provide Beneficiary with other assurances which Beneficiary deems, in its sole
discretion, to be satisfactory for the payment of such claim of lien or bonded
stop notice and for the full and continuous protection of Beneficiary from the
effect of such lien or bonded stop notice.

5.6
DAMAGES; INSURANCE AND CONDEMNATION PROCEEDS.

(a)
The following (whether now existing or hereafter arising) are all absolutely and
irrevocably assigned by Trustor to Beneficiary and, at the request of
Beneficiary, shall be paid directly to Beneficiary: (i) all awards of damages
and all other compensation payable directly or indirectly by reason of a
condemnation or proposed condemnation for public or private use affecting all or
any part of, or any interest in, the Subject Property or Collateral; (ii) all
other claims and awards for damages to, or decrease in value of, all or any part
of, or any interest in, the Subject Property or Collateral; (iii) all proceeds
of any insurance policies (whether or not expressly required by Beneficiary to
be maintained by Trustor, including, without limitation, earthquake insurance,
environmental insurance and terrorism insurance, if any) payable by reason of
loss sustained to all or any part of the Subject Property or Collateral; and
(iv) all interest which may accrue on any of the foregoing. Subject to
applicable law and Section 5.6(b) below, and without regard to any requirement
contained in Section 5.7(d), Beneficiary may at its discretion apply all or any
of the proceeds it receives to its expenses in settling, prosecuting or




Page 7

--------------------------------------------------------------------------------




defending any claim and may apply the balance to the Secured Obligations in any
such order acceptable to Beneficiary, and/or Beneficiary may release all or any
part of the proceeds to Trustor upon any conditions Beneficiary may impose.
Beneficiary may commence, appear in, defend or prosecute any assigned claim or
action and may adjust, compromise, settle and collect all claims and awards
assigned to Beneficiary; provided, however, in no event shall Beneficiary be
responsible for any failure to collect any claim or award, regardless of the
cause of the failure, including, without limitation, any malfeasance or
nonfeasance by Beneficiary or its employees or agents.
(b)
Beneficiary shall permit insurance or condemnation proceeds held by Beneficiary
to be used for repair or restoration but may condition such application upon
reasonable conditions, including, without limitation: (i) the deposit with
Beneficiary of such additional funds which Beneficiary determines are needed to
pay all costs of the repair or restoration, (including, without limitation,
taxes, financing charges, insurance and rent during the repair period); (ii) the
establishment of an arrangement for lien releases and disbursement of funds
acceptable to Beneficiary; (iii) the delivery to Beneficiary of plans and
specifications for the work, a contract for the work signed by a contractor
acceptable to Beneficiary, a cost breakdown for the work and a payment and
performance bond for the work, all of which shall be acceptable to Beneficiary;
and (iv) the delivery to Beneficiary of evidence acceptable to Beneficiary (aa)
that after completion of the work the income from the Subject Property will be
sufficient to pay all expenses and debt service for the SUbject Property; (bb)
of the continuation of Leases acceptable to and required by Beneficiary; (cc)
that upon completion of the work, the size, capacity and total value of the
Subject Property will be at least as great as it was before the damage or
condemnation occurred; (dd) that there has been no material adverse change in
the financial condition or credit of Trustor since the date of this Deed of
Trust; (ee) no Default shall have occurred, and (ff) of the satisfaction of any
additional conditions that Beneficiary may reasonably establish to protect its
security. Trustor hereby acknowledqes that the conditions described above are
reasonable, and, if such conditions have not been satisfied within sixty (60)
days of receipt by Beneficiary of such insurance or condemnation proceeds, then
Beneficiary may apply such insurance or condemnation proceeds to pay the Secured
Obligations in such order and amounts as Beneficiary in its sole discretion may
choose.

(c)
Notwithstanding the foregoing provisions of this Section 5.6, if the insurance
or condemnation proceeds equal $1,000,000 or less, Beneficiary shall release
such proceeds to Trustor for repair or restoration of the Subject Property
without any additional requirements or conditions.

5.7
MAINTENANCE AND PRESERVATION OF THE SUBJECT PROPERTY. Subject to the provisions
of the Loan Agreement, Trustor covenants: (a) to insure the SUbject Property and
Collateral against such risks as Beneficiary may require pursuant to the Loan
Agreement and, at Beneficiary's request (but not more than fifteen (15) days
prior to the termination date of any existing coverage), to provide evidence of
such insurance to Beneficiary, and to comply with the requirements of any
insurance companies providing such insurance; (b) to keep the SUbject Property
and Collateral in good condition and repair; (c) not to remove or demolish the
SUbject Property or Collateral or any part thereof, not to alter, restore or add
to the Subject Property or Collateral and not to initiate or acquiesce in any
change in any zoning or other land classification which affects the SUbject
Property without Beneficiary's prior written consent or as provided in the Loan
Agreement; (d) to complete or restore promptly and in good and workmanlike
manner the Subject Property and Collateral, or any part thereof which may be
damaged or destroyed, without regard to whether Beneficiary elects to require
that insurance proceeds be used to reduce the Secured Obligations as provided in
Section 5.6; (e) to comply with all laws, ordinances, regulations and standards,
and all covenants, conditions, restrictions and equitable servitudes, whether
public or private, of every kind and character which affect the SUbject Property
or Collateral and pertain to acts committed or conditions existing thereon,
including, without limitation, any work, alteration, improvement or demolition
mandated by such laws, covenants or requirements; (f) not to commit or permit
waste of the SUbject Property or Collateral; and (g) to do all other acts which
from the character or use of the Subject Property or Collateral may be
reasonably necessary to maintain and preserve its value.

5.8
DEFENSE AND NOTICE OF LOSSES, CLAIMS AND ACTIONS. At Trustor's sole expense,
Trustor shall protect, preserve and defend the SUbject Property and Collateral
and title to and right of possession of the




Page 8

--------------------------------------------------------------------------------




Subject Property and Collateral, the security hereof and the rights and powers
of Beneficiary and Trustee hereunder against all adverse claims. Trustor shall
give Beneficiary and Trustee prompt notice in writing of the assertion of any
claim, of the filing of any action or proceeding, of the occurrence of any
damage to the Subject Property or Collateral and of any condemnation offer or
action.
5.9
POWERS OF BENEFICIARY. Beneficiary may, without affecting the personal liability
of any person for payment of any indebtedness or performance of any obligations
secured hereby and without liability therefor and without notice: (a) release
all or any part of the SUbject Property; (b) consent to the making of any map or
plat thereof; and (c) join in any grant of easement thereon, any declaration of
covenants and restrictions, or any extension agreement or any agreement
subordinating the lien or charge of this Deed of Trust.

5.10
ACCEPTANCE OF TRUST; POWERS AND DUTIES OF TRUSTEE.

(a)
Trustee accepts this trust when this Deed of Trust is recorded. Except as may be
required by applicable law, Trustee or Beneficiary may from time to time apply
to any court of competent jurisdiction for aid and direction in the execution of
the trust hereunder and the enforcement of the rights and remedies available
hereunder, and may obtain orders or decrees directing or confirming or approving
acts in the execution of said trust and the enforcement of said remedies.

(b)
Trustee shall not be required to take any action toward the execution and
enforcement of the trust hereby created or to institute, appear in, or defend
any action, suit, or other proceeding in connection therewith where, in his
opinion, such action would be likely to involve him in expense or liability,
unless requested so to do by a written instrument signed by Beneficiary and, if
Trustee so requests, unless Trustee is tendered security and indemnity
satisfactory to Trustee against any and all cost, expense, and liability arising
therefrom. Trustee shall not be responsible for the execution, acknowledgment,
or validity of the Loan Documents, or for the proper authorization thereof, or
for the sufficiency of the lien and security interest purported to be created
hereby, and Trustee makes no representation in respect thereof or in respect of
the rights, remedies, and recourses of Beneficiary.

(c)
With the approval of Beneficiary, Trustee shall have the right to take any and
all of the following actions: (i) to select, employ, and advise with counsel
(who may be, but need not be, counsel for Beneficiary) upon any matters arising
hereunder, including the preparation, execution, and interpretation of the Loan
Documents, and shall be fUlly protected in relying as to legal matters on the
advice of counsel, (ii) to execute any of the trusts and powers hereof and to
perform any duty hereunder either directly or through his agents or attorneys,
(iii) to select and employ, in and about the execution of his duties hereunder,
suitable accountants, engineers and other experts, agents and attorneys-in-fact,
either corporate or individual, not regularly in the employ of Trustee, and
Trustee shall not be answerable for any act, default, negligence, or misconduct
of any such accountant, engineer or other expert, agent or attorney-in-fact, if
selected with reasonable care, or for any error of judgment or act done by
Trustee in good faith, or be otherwise responsible or accountable under any
circumstances whatsoever, except for Trustee's gross negligence or bad faith,
and (iv) any and all other lawful action as Beneficiary may instruct Trustee to
take to protect or enforce Beneficiary's rights hereunder. Trustee shall not be
personally liable in case of entry by Trustee, or anyone entering by virtue of
the powers herein granted to Trustee, upon the Subject Property for debts
contracted for or liability or damages incurred in the management or operation
of the Subject Property. Trustee shall have the right to rely on any instrument,
document, or signature authorizing or supporting any action taken or proposed to
be taken by Trustee hereunder, believed by Trustee in good faith to be genuine.
Trustee shall be entitled to reimbursement for expenses incurred by Trustee in
the performance of Trustee's duties hereunder and to reasonable compensation for
such of Trustee's services hereunder as shall be rendered. TRUSTOR WILL, FROM
TIME TO TIME, PAY THE COMPENSATION DUE TO TRUSTEE HEREUNDER AND REIMBURSE
TRUSTEE FOR, AND INDEMNIFY AND HOLD HARMLESS TRUSTEE AGAINST, ANY AND ALL
LIABILITY AND EXPENSES WHICH MAY BE INCURRED BY TRUSTEE IN THE PERFORMANCE OF
TRUSTEE'S DUTIES.


Page 9

--------------------------------------------------------------------------------




(d)
All moneys received by Trustee shall, until used or applied as herein provided,
be held in trust for the purposes for which they were received, but need not be
segregated in any manner from any other moneys (except to the extent required by
applicable law) and Trustee shall be under no liability for interest on any
moneys received by Trustee hereunder.

(e)
Should any deed, conveyance, or instrument of any nature be required from
Trustor by any Trustee or substitute Trustee to more fully and certainly vest in
and confirm to the Trustee or substitute Trustee such estates, rights, powers,
and duties, then, upon request by the Trustee or substitute Trustee, any and all
such deeds, conveyances and instruments shall be made, executed, acknowledged,
and delivered and shall be caused to be recorded and/or filed by Trustor.

(f)
By accepting or approving anything required to be observed, performed, or
fulfilled or to be given to Trustee pursuant to the Loan Documents, including
without limitation, any deed, conveyance, instrument, officer's certificate,
balance sheet, statement of profit and loss or other financial statement,
survey, appraisal, or insurance policy, Trustee shall not be deemed to have
warranted, consented to, or affirmed the sufficiency, legality, effectiveness,
or legal effect of the same, or of any term, provision, or condition thereof,
and such acceptance or approval thereof shall not be or constitute any warranty
or affirmation with respect thereto by Trustee.

5.11
COMPENSATION; EXCULPATION; INDEMNIFICATION.

(a)
Trustor shall pay Trustee's fees and reimburse Trustee for expenses in the
administration of this trust, including attorneys' fees. Trustor shall pay to
Beneficiary reasonable compensation for services rendered concerning this Deed
of Trust, including without limit any statement of amounts owing under any
Secured Obligation. Beneficiary shall not directly or indirectly be liable to
Trustor or any other person as a consequence of (i) the exercise of the rights,
remedies or powers granted to Beneficiary in this Deed of Trust; (ii) the
failure or refusal of Beneficiary to perform or discharge any obligation or
liability of Trustor under any agreement related to the Subject Property or
Collateral or under this Deed of Trust; or (iii) any loss sustained by Trustor
or any third party resulting from Beneficiary's failure (Whether by malfeasance,
nonfeasance or refusal to act) to lease the Subject Property after a Default
(hereinafter defined) or from any other act or omission (regardless of whether
same constitutes negligence) of Beneficiary in managing the SUbject Property
after a Default unless the loss is caused by the gross negligence or willful
misconduct of Beneficiary and no such liability shall be asserted against or
imposed upon Beneficiary, and all such liability is hereby expressly waived and
released by Trustor.

(b)
TRUSTOR INDEMNIFIES TRUSTEE AND BENEFICIARY AGAINST, AND HOLDS TRUSTEE AND
BENEFICIARY HARMLESS FROM, ALL LOSSES, DAMAGES, LIABILITIES, CLAIMS, CAUSES OF
ACTION, JUDGMENTS, COURT COSTS, ATIORNEYS' FEES AND OTHER LEGAL EXPENSES, COST
OF EVIDENCE OF TITLE, COST OF EVIDENCE OF VALUE, AND OTHER EXPENSES WHICH EITHER
MAY SUFFER OR INCUR: (i) BY REASON OF THIS DEED OF TRUST; (ii) BY REASON OF THE
EXECUTION OF THIS DEED OF TRUST OR IN PERFORMANCE OF ANY ACT REQUIRED OR
PERMITIED HEREUNDER OR BY LAW; (iii) AS A RESULT OF ANY FAILURE OF TRUSTOR TO
PERFORM TRUSTOR'S OBLIGATIONS; OR (IV) BY REASON OF ANY ALLEGED OBLIGATION OR
UNDERTAKING ON BENEFICIARY'S PART TO PERFORM OR DISCHARGE ANY OF THE
REPRESENTATIONS, WARRANTIES, CONDITIONS, COVENANTS OR OTHER OBLIGATIONS
CONTAINED IN ANY OTHER DOCUMENT RELATED TO THE SUBJECT PROPERTY. THE ABOVE
OBLIGATION OF TRUSTOR TO INDEMNIFY AND HOLD HARMLESS TRUSTEE AND BENEFICIARY
SHALL SURVIVE THE RELEASE AND CANCELLATION OF THE SECURED OBLIGATIONS AND THE
RELEASE AND RECONVEYANCE OR PARTIAL RELEASE AND RECONVEYANCE OF THIS DEED OF
TRUST.

(c)
Trustor shall pay all amounts and indebtedness arising under this Section 5.11
immediately upon demand by Trustee or Beneficiary together with interest thereon
from the date the indebtedness arises at the rate of interest then applicable to
the principal balance of the Note as specified therein.


Page 10

--------------------------------------------------------------------------------




5.12
SUBSTITUTION OF TRUSTEES. From time to time, by a writing, signed and
acknowledged by Beneficiary and recorded in the Office of the Recorder of the
County in which the Subject Property is situated, Beneficiary may appoint
another trustee to act in the place and stead of Trustee or any successor. Such
writing shall set forth any information required by law. The recordation of such
instrument of substitution shall discharge Trustee herein named and shall
appoint the new trustee as the trustee hereunder with the same effect as if
originally named Trustee herein. A writing recorded pursuant to the provisions
of this Section 5.12 shall be conclusive proof of the proper substitution of
such new Trustee.

5.13
DUE ON SALE OR ENCUMBRANCE. The terms "Loan" and "Loan Documents" have the
meaning given them in the Loan Agreement described in Section 2.1. Trustor
represents, agrees and acknowledges that

(a)
Improvement and operation of real property is a highly complex activity which
requires substantial knowledge of law and business conditions and practices, and
an ability to control, coordinate and schedule the many factors affecting such
improvement and operation. Experience, financial stability, managerial ability
and a good reputation in the business community enhance an owner's and
operator's ability to obtain market rents and to induce cooperation in
scheduling and are taken into account by Beneficiary in approving loan
applications.

(b)
Trustor has represented to Beneficiary, not only in the representations and
warranties contained in the Loan Documents, but also in its initial loan
application and in all of the negotiations connected with Beneficiary making the
Loan, certain facts concerning Trustor's financial stability, managerial and
operational ability, reputation, skill, and creditworthiness. Beneficiary has
relied upon these representations and warranties as a substantial and material
consideration in its decision to make the Loan.

(c)
The conditions and terms provided in the Loan Agreement were induced by these
representations and warranties and would not have been made available by
Beneficiary in the absence of these representations and warranties.

(d)
Beneficiary would not have made this Loan if Beneficiary did not have the right
to sell, transfer, assign, or grant participations in the Loan and in the Loan
Documents, and that such participations are dependent upon the potential
participants' reliance on such representations and warranties.

(e)
Trustor's financial stability and managerial and operational ability and that of
those persons or entities having a direct or beneficial interest in Trustor are
a substantial and material consideration to any third parties who have entered
or will enter into agreements with Trustor.

(f)
Beneficiary has relied upon the skills and services offered by such third
parties and the provision of such skills and services is jeopardized if Trustor
breaches its covenants contained below regarding Transfers.

(g)
A transfer of possession of or title to the SUbject Property, or a change in the
person or entity operating, developing, constructing or managing the SUbject
Property, would substantially increase the risk of Default under the Loan
Documents and significantly and materially impair and reduce Beneficiary's
security for the Note.

(h)
As used herein, the term "Transfer" shall mean each of the following actions or
events: the sale, transfer, assignment, lease as a whole, encumbrance,
hypothecation, mortgage or pledge in any manner whatsoever, whether voluntarily,
involuntarily or by operation of law of: (i) the Subject Property or Collateral
or any interest therein; (ii) title to any other security more specifically
described in any Loan Document; (iii) Trustor's right, title and/or interest in
the Loan Documents and any subsequent documents executed by Trustor in
connection therewith; (iv) legal or beneficial ownership of any partnership
interest in Trustor if Trustor is a partnership; (v) legal or beneficial
ownership of any membership interest in Trustor if Trustor is a limited
liability company; (vi) legal or beneficial ownership of any partnership
interest in any general partner, venturer or member of Trustor; or (vii)


Page 11

--------------------------------------------------------------------------------




legal or beneficial ownership of any of the stock in Trustor if Trustor is a
corporation or in any general partner, venturer or member in Trustor that is a
corporation.
(i)
Trustor shall not make or commit to make any Transfer without Beneficiary's
prior written consent, which it may grant or withhold at its sole discretion
(except with respect to those Transfers reasonably approved by Beneficiary or
otherwise expressly permitted under Sections 9.17, 9.18 and 9.19 of the Loan
Agreement). It is expressly agreed that Beneficiary may predicate Beneficiary's
decision to grant consent to a Transfer on such terms and conditions as
Beneficiary may require, in Beneficiary's sole discretion, inclUding without
limitation (i) consideration of the creditworthiness of the party to whom such
Transfer will be made and its development and management ability with respect to
the Subject Property, (ii) consideration of whether the security for repayment,
performance and discharge of the Secured Obligations, or Beneficiary's ability
to enforce its rights, remedies, and recourses with respect to such security,
will be impaired in any way by the proposed Transfer, (iii) an increase in the
rate of interest payable under the Note or any other change in the terms and
provisions of the Note and other Loan Documents, (iv) reimbursement of
Beneficiary for all costs and expenses incurred by Beneficiary in investigating
the creditworthiness and management ability of the party to whom such Transfer
will be made and in determining whether Beneficiary's security will be impaired
by the proposed Transfer, (v) payment to Beneficiary of a transfer fee to cover
the cost of documenting the Transfer in its records, (vi) payment of
Beneficiary's reasonable attorneys' fees in connection with such Transfer, (vii)
endorsements (to the extent available under applicable law) to any existing
mortgagee title insurance policies or construction binders insuring
Beneficiary's liens and security interests covering the Subject Property, and
(viii) require additional security for the payment, performance and discharge of
the Secured Obligations. If Beneficiary's consent should be given, any Transfer
shall be subject to the Loan Documents and any transferee of Trustor's interest
shall: (i) assume all of Trustor's obligations thereunder; and (ii) agree to be
bound by all provisions and perform all obligations contained therein; provided,
however, that such assumption shall not release Trustor or any maker or any
guarantor of the Note from any liability thereunder or under any other Loan
Documents without the prior written consent of Beneficiary. In the event of any
Transfer without the prior written consent of Beneficiary, whether or not
Beneficiary elects to enforce its right to accelerate the Loan pursuant to
Sections 6.1 and 6.2, all sums owing under the Note, as well as all other
charges, expenses and costs owing under the Loan Documents, shall at the option
of Beneficiary, automatically bear interest at five percent (5%) above the rate
provided in the Note, from the date (or any date thereafter) of such unconsented
to Transfer. Trustor acknowledges that the automatic shift(s) to this alternate
rate is reasonable since the representations that Beneficiary relied upon in
making the Loan may no longer be relied upon. A consent by Beneficiary to one or
more Transfers shall not be construed as a consent to further Transfers or as a
waiver of Beneficiary's consent with respect to future Transfers.

5.14
RELEASES, EXTENSIONS, MODIFICATIONS AND ADDITIONAL SECURITY. Without notice to
or the consent, approval or agreement of any persons or entities having any
interest at any time in the SUbject Property and Collateral or in any manner
obligated under the Secured Obligations ("Interested Parties"), Beneficiary may,
from time to time, release any person or entity from liability for the payment
or performance of any Secured Obligation, take any action or make any agreement
extending the maturity or otherwise altering the terms or increasing the amount
of any Secured Obligation, or accept additional security or release all or a
portion of the SUbject Property and Collateral and other security for the
Secured Obligations. None of the foregoing actions shall release or reduce the
personal liability of any of said Interested Parties, or release or impair the
priority of the lien of and security interests created by this Deed of Trust
upon the Subject Property and Collateral.

5.15
RECONVEYANCE. Upon Beneficiary's written request, and upon surrender to Trustee
for cancellation of this Deed of Trust or a certified copy thereof and any note,
instrument, or instruments setting forth all obligations secured hereby, Trustee
shall reconvey, without warranty, the Subject Property or that portion thereof
then held hereunder. To the extent permitted by law, the reconveyance may
describe the grantee as "the person or persons legally entitled thereto" and the
recitals of any matters or facts in any reconveyance executed hereunder shall be
conclusive proof of the truthfulness thereof. Neither Beneficiary nor Trustee
shall have any duty to determine the rights of persons claiming to be rightful
grantees of any reconveyance.


Page 12

--------------------------------------------------------------------------------




When the Subject Property has been fUlly reconveyed, the last such reconveyance
shall operate as a reassignment of all future rents, issues and profits of the
Subject Property to the person or persons legally entitled thereto.
5.16
SUBROGATION. Beneficiary shall be subrogated to the lien of all encumbrances,
whether released of record or not, paid in whole or in part by Beneficiary
pursuant to the Loan Documents or by the proceeds of any loan secured by this
Deed of Trust.

5.17
RIGHT OF INSPECTION. Beneficiary, its agents and employees, may enter the
Subject Property at any reasonable time for the purpose of inspecting the
Subject Property and Collateral and ascertaining Trustor's compliance with the
terms hereof.

5.18
CONTRACTS. Trustor will deliver to Beneficiary a copy of each Contract promptly
after the execution of same by all parties thereto and subject to any approval
of Beneficiary required by any of the Loan Documents. Within twenty (20) days
after a request by Beneficiary, Trustor shall prepare and deliver to Beneficiary
a complete listing of all Contracts, showing date, term, parties, subject
matter, concessions, whether any defaults exist, and other information specified
by Beneficiary, of or with respect to each of such Contracts, together with a
copy thereof (if so requested by Beneficiary). Trustor represents and warrants
that none of the Contracts encumber or create a lien on the Subject Property,
but are personal with Trustor. As used herein, the term "Contract" shall mean
any management agreement, leasing and brokerage agreement, and operating or
service contract with respect to the SUbject Property or Collateral.

ARTICLE 6. DEFAULT PROVISIONS
6.1
DEFAULT. For all purposes hereof, the term "Default" shall mean (a) the
existence of any Event of Default as defined in the Loan Agreement; (b) at
Beneficiary's option, the failure of Trustor to make any payment of principal or
interest on the Note or to pay any other amount due hereunder or under the Note
when the same is due and payable, whether at maturity, by acceleration or
otherwise; (c) the failure of Trustor to perform any non-monetary obligation
hereunder, or the failure to be true of any representation or warranty of
Trustor contained herein and the continuance of such failure for ten (10) days
after notice, or within any longer grace period, if any, allowed in the Loan
Agreement for such failure, or (d) if Trustor or any other Person shall make a
Transfer without the prior written consent of Beneficiary (which consent may be
withheld in Beneficiary's sole discretion (except for those Transfers reasonably
approved by Beneficiary or otherwise expressly permitted under Sections 9.17,
9.18 and 9.19 of the Loan Agreement) or conditioned as provided in Section
5.13).

6.2
RIGHTS AND REMEDIES. At any time after Default, Beneficiary and Trustee shall
each have all the following rights and remedies:

(a)
With or without notice, to declare all Secured Obligations immediately due and
payable;

(b)
With or without notice, and without releasing Trustor from any Secured
Obligation, and without becoming a mortgagee in possession, to cure any breach
or Default of Trustor and, in connection therewith, to enter upon the Subject
Property and do such acts and things as Beneficiary or Trustee deem necessary or
desirable to protect the security hereof, including, without limitation: (i) to
appear in and defend any action or proceeding purporting to affect the security
of this Deed of Trust or the rights or powers of Beneficiary or Trustee under
this Deed of Trust; (ii) to pay, purchase, contest or compromise any
encumbrance, charge, lien or claim of lien which, in the sole judgment of either
Beneficiary or Trustee, is or may be senior in priority to this Deed of Trust,
the judgment of Beneficiary or Trustee being conclusive as between the parties
hereto; (iii) to obtain insurance; (iv) to pay any premiums or charges with
respect to insurance required to be carried under this Deed of Trust; or (v) to
employ counsel, accountants, contractors and other appropriate persons.

(c)
To commence and maintain an action or actions in any court of competent
jurisdiction to foreclose this instrument as a mortgage or to obtain specific
enforcement of the covenants of Trustor




Page 13

--------------------------------------------------------------------------------




hereunder, and Trustor agrees that such covenants shall be specifically
enforceable by injunction or any other appropriate equitable remedy and that for
the purposes of any suit brought under this subparagraph, Trustor waives the
defense of laches and any applicable statute of limitations;
(d)
To apply to a court of competent jurisdiction for and obtain appointment of a
receiver of the Subject Property as a matter of strict right and without regard
to the adequacy of the security for the repayment of the Secured Obligations,
the existence of a declaration that the Secured Obligations are immediately due
and payable, or the filing of a notice of default, and Trustor hereby consents
to such appointment;

(e)
To enter upon, possess, manage and operate the Subject Property or any part
thereof, to take and possess all documents, books, records, papers and accounts
of Trustor or the then owner of the SUbject Property, to make, terminate,
enforce or modify Leases of the SUbject Property upon such terms and conditions
as Beneficiary deems proper, to make repairs, alterations and improvements to
the SUbject Property as necessary, in Trustee's or Beneficiary's sole judqrnent,
to protect or enhance the security hereof;

(f)
To execute a written notice of such Default and of its election to cause the
Subject Property to be sold to satisfy the Secured Obligations. As a condition
precedent to any such sale, Trustee shall give and record such notice as the law
then requires. When the minimum period of time required by law after such notice
has elapsed, Trustee, without notice to or demand upon Trustor except as
required by law, shall sell the Subject Property at the time and place of sale
fixed by it in the notice of sale, at one or several sales, either as a whole or
in separate parcels and in such manner and order, all as Beneficiary in its sole
discretion may determine, at public auction to the highest bidder for cash, in
lawful money of the United States, payable at time of sale. Neither Trustor nor
any other person or entity other than Beneficiary shall have the right to direct
the order in which the SUbject Property is sold. SUbject to requirements and
limits imposed by law, Trustee may from time to time postpone sale of all or any
portion of the SUbject Property by public announcement at such time and place of
sale. Trustee shall deliver to the purchaser at such sale a deed conveying the
SUbject Property or portion thereof so sold, but without any covenant or
warranty, express or implied. The recitals in the deed of any matters or facts
shall be conclusive proof of the truthfulness thereof. Any person, including
Trustee, Trustor or Beneficiary may purchase at the sale;

(g)
To resort to and realize upon the security hereunder and any other security now
or later held by Beneficiary concurrently or successively and in one or several
consolidated or independent judicial actions or lawfully taken non-judicial
proceedings, or both, and to apply the proceeds received upon the Secured
Obligations all in such order and manner as Trustee and Beneficiary, or either
of them, determine in their sole discretion.

(h)
Upon sale of the SUbject Property at any judicial or non-judicial foreclosure,
Beneficiary may credit bid (as determined by Beneficiary in its sole and
absolute discretion) all or any portion of the Secured Obligations. In
determining such credit bid, Beneficiary may, but is not obligated to, take into
account all or any of the following: (i) appraisals of the SUbject Property as
such appraisals may be discounted or adjusted by Beneficiary in its sole and
absolute underwriting discretion; (ii) expenses and costs incurred by
Beneficiary with respect to the SUbject Property prior to foreclosure; (iii)
expenses and costs which Beneficiary anticipates will be incurred with respect
to the Subject Property after foreclosure, but prior to resale, including,
without limitation, costs of structural reports and other due diligence, costs
to carry the SUbject Property prior to resale, costs of resale (e.g.
commissions, attorneys' fees, and taxes), costs of any hazardous materials
clean-up and monitoring, costs of deferred maintenance, repair, refurbishment
and retrofit, costs of defending or settling litigation affecting the SUbject
Property, and lost opportunity costs (if any), including the time value of money
during any anticipated holding period by Beneficiary; (iv) declining trends in
real property values generally and with respect to properties similar to the
Subject Property; (v) anticipated discounts upon resale of the SUbject Property
as a distressed or foreclosed property; (vi) the fact of additional collateral
(if any), for the Secured Obligations; and (vii) such other factors or matters
that Beneficiary (in its sole and absolute discretion) deems appropriate. In
regard to the above, Trustor acknowledges


Page 14

--------------------------------------------------------------------------------




and agrees that: (w) Beneficiary is not required to use any or all of the
foregoing factors to determine the amount of its credit bid; (x) this Section
does not impose upon Beneficiary any additional obligations that are not imposed
by law at the time the credit bid is made; (y) the amount of Beneficiary's
credit bid need not have any relation to any loan-to-value ratios specified in
the Loan Documents or previously discussed between Trustor and Beneficiary; and
(z) Beneficiary's credit bid may be (at Beneficiary's sole and absolute
discretion) higher or lower than any appraised value of the Subject Property.
6.3
APPLICATION OF FORECLOSURE SALE PROCEEDS. After deducting all costs, fees and
expenses of Trustee, and of this trust, including, without limitation, cost of
evidence of title and attorneys' fees in connection with sale and costs and
expenses of sale and of any judicial proceeding wherein such sale may be made,
Trustee shall apply all proceeds of any foreclosure sale: (a) to payment of all
sums expended by Beneficiary under the terms hereof and not then repaid, with
accrued interest at the rate of interest specified in the Note to be applicable
on or after maturity or acceleration of the Note; (b) to payment of all other
Secured Obligations; and (c) the remainder, if any, to the person or persons
legally entitled thereto.

6.4
APPLICATION OF OTHER SUMS. All sums received by Beneficiary under Section 6.2 or
Section 3.2, less all costs and expenses incurred by Beneficiary or any receiver
under Section 6.2 or Section 3.2, including, without limitation, attorneys'
fees, shall be applied in payment of the Secured Obligations in such order as
Beneficiary shall determine in its sole discretion; provided, however,
Beneficiary shall have no liability for funds not actually received by
Beneficiary.

6.5
NO CURE OR WAIVER. Neither Beneficiary's nor Trustee's nor any receiver's entry
upon and taking possession of all or any part of the Subject Property and
Collateral, nor any collection of rents, issues, profits, insurance proceeds,
condemnation proceeds or damages, other security or proceeds of other security,
or other sums, nor the application of any collected sum to any Secured
Obligation, nor the exercise or failure to exercise of any other right or remedy
by Beneficiary or Trustee or any receiver shall cure or waive any breach,
Default or notice of default under this Deed of Trust, or nullify the effect of
any notice of default or sale (unless all Secured Obligations then due have been
paid and performed and Trustor has cured all other defaults), or impair the
status of the security, or prejudice Beneficiary or Trustee in the exercise of
any right or remedy, or be construed as an affirmation by Beneficiary of any
tenancy, lease or option or a subordination of the lien of or security interests
created by this Deed of Trust.

6.6
PAYMENT OF COSTS, EXPENSES AND ATIORNEYS' FEES. Trustor agrees to pay to
Beneficiary immediately and without demand all costs and expenses incurred by
Trustee and Beneficiary pursuant to Section 6.2 (including, without limitation,
court costs and attorneys' fees, whether incurred in litigation or not) with
interest from the date of expenditure until said sums have been paid at the rate
of interest then applicable to the principal balance of the Note as specified
therein. In addition, Trustor shall pay to Trustee all Trustee's fees hereunder
and shall reimburse Trustee for all expenses incurred in the administration of
this trust, including, without limitation, any attorneys' fees.

6.7
POWER TO FILE NOTICES AND CURE DEFAULTS. Trustor hereby irrevocably appoints
Beneficiary and its successors and assigns, as its attorney-in-fact, which
agency is coupled with an interest, (a) to execute and/or record any notices of
completion, cessation of labor, or any other notices that Beneficiary deems
appropriate to protect Beneficiary's interest, (b) upon the issuance of a deed
pursuant to the foreclosure of the lien of this Deed of Trust or the delivery of
a deed in lieu of foreclosure, to execute all instruments of assignment or
further assurance with respect to the SUbject Property and Collateral, Leases
and Payments in favor of the grantee of any such deed, as may be necessary or
desirable for such purpose, (c) to prepare, execute and file or record financing
statements, continuation statements, applications for registration and like
papers necessary to create, perfect or preserve Beneficiary's security interests
and rights in or to any of the Subject Property and Collateral, and (d) upon the
occurrence of an event, act or omission which, with notice or passage of time or
both, would constitute a Default, Beneficiary may perform any obligation of
Trustor hereunder; provided, however, that: (i) Beneficiary as such
attorney-in-fact shall only be accountable for such funds as are actually
received by Beneficiary; and (ii) Beneficiary shall not be liable to Trustor or
any other person or entity for any failure to act (whether such failure
constitutes negligence) by Beneficiary under this Section.


Page 15

--------------------------------------------------------------------------------




ARTICLE 7. MISCELLANEOUS PROVISIONS
7.1
ADDITIONAL PROVISIONS. The Loan Documents contain or incorporate by reference
the entire agreement of the parties with respect to matters contemplated herein
and supersede all prior negotiations. The Loan Documents grant further rights to
Beneficiary and contain further agreements and affirmative and negative
covenants by Trustor which apply to this Deed of Trust and to the Subject
Property and Collateral and such further rights and agreements are incorporated
herein by this reference.

7.2
MERGER. No merger shall occur as a result of Beneficiary's acquiring any other
estate in, or any other lien on, the Subject Property unless Beneficiary
consents to a merger in writing.

7.3
OBLIGATIONS OF TRUSTOR, JOINT AND SEVERAL. If more than one person has executed
this Deed of Trust as "Trustor", the obligations of all such persons hereunder
shall be joint and several.

7.4
RECOURSE TO SEPARATE PROPERTY. Any married person who executes this Deed of
Trust as a Trustor agrees that any money judgment which Beneficiary or Trustee
obtains pursuant to the terms of this Deed of Trust or any other obligation of
that married person secured by this Deed of Trust may be collected by execution
upon that person's separate property, and any community property of which that
person is a manager.

7.5
WAIVER OF MARSHALLING RIGHTS. Trustor, for itself and for all parties claiming
through or under Trustor, and for all parties who may acquire a lien on or
interest in the SUbject Property and Collateral, hereby waives all rights to
have the SUbject Property and Collateral and/or any other property, which is now
or later may be security for any Secured Obligation ("Other Property")
marshalled upon any foreclosure of the lien of this Deed of Trust or on a
foreclosure of any other lien or security interest against any security for any
of the Secured Obligations. Beneficiary shall have the right to sell, and any
court in which foreclosure proceedings may be brought shall have the right to
order a sale of, the Subject Property and any or all of the Collateral or Other
Property as a whole or in separate parcels, in any order that Beneficiary may
designate.

7.6
RULES OF CONSTRUCTION. When the identity of the parties or other circumstances
make it appropriate the masculine gender includes the feminine and/or neuter,
and the singular number includes the plural. The term "SUbject Property" and
"Collateral" means all and any part of the SUbject Property and Collateral,
respectively, and any interest in the Subject Property and Collateral,
respectively.

7.7
SUCCESSORS IN INTEREST. The terms, covenants, and conditions herein contained
shall be binding upon and inure to the benefit of the heirs, successors and
assigns of the parties hereto; provided, however, that this Section 7.7 does not
waive or modify the provisions of clause (d) of Section 6.1.

7.8
EXECUTION IN COUNTERPARTS. To facilitate execution, this document may be
executed in as many counterparts as may be convenient or required. It shall not
be necessary that the signature or acknowledgment of, or on behalf of, each
party, or that the signature of all persons required to bind any party, or the
acknowledgment of such party, appear on each counterpart. All counterparts shall
collectively constitute a single document. It shall not be necessary in making
proof of this document to produce or account for more than a single counterpart
containing the respective signatures of, or on behalf of, and the respective
acknowledgments of, each of the parties hereto. Any signature or acknowledgment
page to any counterpart may be detached from such counterpart without impairing
the legal effect of the signatures or acknowledgments thereon and thereafter
attached to another counterpart identical thereto except having attached to it
additional signature or acknowledgment pages.

7.9
CALIFORNIA LAW. This Deed of Trust shall be construed in accordance with the
laws of the State of California, except to the extent that federal laws preempt
the laws of the State of California.

7.10
INCORPORATION. Exhibits A and B, as attached, are incorporated into this Deed of
Trust by this reference.


Page 16

--------------------------------------------------------------------------------




7.11
NOTICES. All notices, demands or other communications required or permitted to
be given pursuant to the provisions of this Deed of Trust shall be in writing
and shall be considered as properly given if delivered personally or sent by
certified United States mail, return receipt requested, or by Overnight Express
Mail or by overnight commercial courier service, charges prepaid. Notices so
sent shall be effective upon receipt at the address set forth below; provided,
however, that non-receipt of any communication as the result of any change of
address of which the sending party was not notified or as the result of a
refusal to accept delivery shall be deemed receipt of such communication. For
purposes of notice, the address of the parties shall be:

Trustor:
KBSII Horizon Tech Center, LLC
c/o KBS Capital Advisors LLC
620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660
Attn: Brent Carroll, Asset Manager
Tel: (949) 417-6566
Fax: (949) 417-6518
 
 
Trustee:
American Securities Company, a California corporation
Legal Department
633 Folsom, 7th floor
San Francisco, CA 94107
MAC 0149-075
Attn: Real Estate Group Counsel
(w/ reference to Loan # 1002835 and Beneficiary AU #02955)
 
 
Beneficiary:
WELLS FARGO BANK, NATIONAL ASSOCIATION
Real Estate Group (AU #02955)
Orange County
2030 Main Street, Suite 800
Irvine, CA 92612
Attn: Bryan Stevens, Senior Vice President
Tel: (949) 251-4125
Fax: (949) 851-9728
Loan#: 1002835
 
 
With a copy to:
Wells Fargo Bank, National Association
Disbursement and Operations Center
2120 East Park Place, Suite 100
El Segundo, CA 90245
Attention: Azucena Dela Cruz

Any party shall have the right to change its address for notice hereunder to any
other location within the continental United States by the giving of thirty (30)
days notice to the other party in the manner set forth hereinabove. Trustor
shall forward to Beneficiary, without delay, any notices, letters or other
communications delivered to the SUbject Property or to Trustor naming
Beneficiary, "Lender" or the "Construction Lender" or any similar designation as
addressee, or which could reasonably be deemed to affect the construction of the
Improvements or the ability of Trustor to perform its obligations to Beneficiary
under the Note or the Loan Agreement.
7.12
LIMITATIONS ON RECOURSE. The limitations on personal liability of shareholders,
partners and members of Borrower contained in Section 13.27 of the Loan
Agreement shall apply to this Deed of Trust.



[Remainder of Page Intentionally Blank]





Page 17

--------------------------------------------------------------------------------

Loan No. 1002835

IN WITNESS WHEREOF, Trustor has executed this Deed of Trust as of the day and
year set forth above.


“TRUSTOR”


KBSII HORIZON TECH CENTER, LLC,
a Delaware limited liability company


By:
KBSII REIT ACQUISITION XII, LLC,

a Delaware limited liability company,
its sole member


By:
KBS REIT PROPERTIES II, LLC,

a Delaware limited liability company,
its sole member


By:
KBS LIMITED PARTNERSHIP II,

a Delaware limited partnership,
its sole member


By:
KBS REAL ESTATE INVESTMENT TRUST II, INC.,

a Maryland corporation,
general partner




By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.
Chief Executive Officer






(ALL SIGNATURES MUST BE ACKNOWLEDGED)



Page 19

--------------------------------------------------------------------------------

EXHIBIT A
Loan No. 1002835

EXHIBIT "A"
DESCRIPTION OF SUBJECT PROPERTY
Exhibit A to Deed of Trust with Absolute Assignment of Leases and Rents,
Security Agreement and Fixture Filing executed by KBSII HORIZON TECH CENTER,
LLC, a Delaware limited liability company, as Trustor, to AMERICAN SECURITIES
COMPANY, as Trustee, for the benefit of WELLS FARGO BANK, NATIONAL ASSOCIATION,
as administrative agent for itself and certain other lenders, as Beneficiary,
dated as of September 30,2010.
All the certain real property located in the County of San Diego, State of
California, described as follows:
Parcel I:
Lot 4 of Scripps Ranch Business Park Phase III, in the City of San Diego, County
of San Diego, State of California, according to Map thereof No. 12130 filed in
the Office of the County Recorder of San Diego County, July 27, 1988; and as
further defined in that certain Certificate of Correction recorded August
23,1989 as Instrument No. 89-452514, of Official Records.
Parcel II:
An easement for ingress, egress, construction, operation and maintenance of a
monument sign as contained in that certain "Grant of Easement" recorded November
5,1999 as Instrument No. 1999-0740198, of Official Records.





--------------------------------------------------------------------------------

EXHIBIT B
Loan No. 1002835

EXHIBIT "B"
NON-BORROWER TRUSTOR RIDER
Exhibit B to Deed of Trust with Absolute Assignment of Leases and Rents,
Security Agreement and Fixture Filing executed by KBSII HORIZON TECH CENTER,
LLC, a Delaware limited liability company, as Trustor, to AMERICAN SECURITIES
COMPANY, as Trustee, for the benefit of WELLS FARGO BANK, NATIONAL ASSOCIATION,
as administrative agent for itself and certain other lenders, as Beneficiary,
dated as of September 30,2010 ("Deed of Trust").
To the extent the Deed of Trust secures a promissory note and other loan
documents ("Loan Documents") made by a party or parties ("Borrower") not
identical to the party or parties constituting Trustor, the party or parties
constituting Trustor agree as follows:
1.
CONDITIONS TO EXERCISE OF RIGHTS. Trustor hereby waives any right it may now or
hereafter have to require Beneficiary, as a condition to the exercise of any
remedy or other right against Trustor hereunder or under any other document
executed by Trustor in connection with any Secured Obligation: (a) to proceed
against any Borrower or other person, or against any other collateral assigned
to Beneficiary by Trustor or any Borrower or other person; (b) to pursue any
other right or remedy in Beneficiary's power; (c) to give notice of the time,
place or terms of any public or private sale of real or personal property
collateral assigned to Beneficiary by any Borrower or other person (other than
Trustor), or otherwise to comply with the UCC (as defined in the Deed of Trust)
with respect to any such personal property collateral; or (d) to make or give
(except as otherwise expressly provided in the Loan Documents) any presentment,
demand, protest, notice of dishonor, notice of protest or other demand or notice
of any kind in connection with any Secured Obligation or any collateral (other
than the Subject Property) for any Secured Obligation.

2.
DEFENSES. Trustor hereby waives any defense it may now or hereafter have that
relates to: (a) any disability or other defense of any Borrower or other person;
(b) the cessation, from any cause other than full performance, of the
obligations of Borrower or any other person; (c) the application of the proceeds
of any Secured Obligation, by any Borrower or other person, for purposes other
than the purposes represented to Trustor by any Borrower or otherwise intended
or understood by Trustor or any Borrower; (d) any act or omission by Beneficiary
which directly or indirectly results in or contributes to the release of any
Borrower or other person or any collateral for any Secured Obligation; (e) the
unenforceability or invalidity of any collateral assignment (other than this
Deed of Trust) or guaranty with respect to any Secured Obligation, or the lack
of perfection or continuing perfection or lack of priority of any lien (other
than the lien hereof) which secures any Secured Obligation; (f) any failure of
Beneficiary to marshal assets in favor of Trustor or any other person; (g) any
modification of any Secured Obligation, including any renewal, extension,
acceleration or increase in interest rate; (h) any and all rights and defenses
arising out of an election of remedies by Beneficiary, even though that election
of remedies, such as a nonjudicial foreclosure with respect to security for a
guaranteed obligation, has destroyed Trustor's rights of subrogation and
reimbursement against the principal by the operation of Section 580d of the
California Code of Civil Procedure or otherwise; (i) any law which provides that
the obligation of a surety or guarantor must neither be larger in amount nor in
other respects more burdensome than that of the principal or which reduces a
surety's or guarantor's obligation in proportion to the principal obligation; Ul
any failure of Beneficiary to file or enforce a claim in any bankruptcy or other
proceeding with respect to any person; (k) the election by Beneficiary, in any
bankruptcy proceeding of any person, of the application or non-application of
Section 1111(b)(2) of the United States Bankruptcy Code; (I) any extension of
credit or the grant of any lien under Section 364 of the United States
Bankruptcy Code; (m) any use of cash collateral under Section 363 of the United
States Bankruptcy Code; or (n) any agreement or stipulation with respect to the
provision of adequate protection in any bankruptcy proceeding of any person.
Trustor further waives any and all rights and defenses that Trustor may have
because Borrower's debt is secured by real property; this means, among other
things, that: (1) Beneficiary may collect from Trustor without first foreclosing
on any real or personal property collateral pledged by Borrower; (2) if
Beneficiary forecloses on any real property collateral pledged by Borrower, then
(A) the amount of the debt may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price, and (B) Beneficiary may collect from Trustor even if
Beneficiary, by foreclosing on the real property collateral, has destroyed any
right Trustor may have to collect from Borrower. The foregoing sentence is an
unconditional and irrevocable waiver of any rights and defenses Trustor may have
because Borrower's debt is secured by real property. These




--------------------------------------------------------------------------------

EXHIBIT B
Loan No. 1002835

rights and defenses being waived by Trustor include, but are not limited to, any
rights or defenses based upon Section 580a, 580b, 580d or 726 of the California
Code of Civil Procedure. Without limiting the generality of the foregoing or any
other provision hereof, Trustor further expressly waives to the extent permitted
by law any and all rights and defenses, including without limitation any rights
of subrogation, reimbursement, indemnification and contribution, which might
otherwise be available to Trustor under California Civil Code Sections 2787 to
2855, inclusive, 2899 and 3433, or under California Code of Civil Procedure
Sections 580a, 580b, 580d and 726, or any of such sections.
3.
SUBROGATION. Trustor hereby waives, until such time as all Secured Obligations
are fully performed: (a) any right of SUbrogation against any Borrower that
relates to any Secured Obligation; (b) any right to enforce any remedy Trustor
may now or hereafter have against any Borrower that relates to any Secured
Obligation; and (c) any right to participate in any collateral now or hereafter
assigned to Beneficiary with respect to any Secured Obligation.

4.
BORROWER INFORMATION. Trustor warrants and agrees: (a) that Beneficiary would
not make the Loan but for this Deed of Trust; (b) that Trustor has not relied,
and will not rely, on any representations or warranties by Beneficiary to
Trustor with respect to the credit worthiness of any Borrower or the prospects
of repayment of any Secured Obligation from sources other than the Subject
Property; (c) that Trustor has established and/or will establish adequate means
of obtaining from each Borrower on a continuing basis financial and other
information pertaining to the business operations, if any, and financial
condition of each Borrower; (d) that Trustor assumes full responsibility for
keeping informed with respect to each Borrower's business operations, if any,
and financial condition; (e) that Beneficiary shall have no duty to disclose or
report to Trustor any information now or hereafter known to Beneficiary with
respect to any Borrower, including, without limitation, any information relating
to any of Borrower's business operations or financial condition; and (I) that
Trustor is familiar with the terms and conditions of the Loan Documents and
consents to all provisions thereof.

5.
REINSTATEMENT OF LIEN. Beneficiary's rights hereunder shall be reinstated and
revived, and the enforceability of this Deed of Trust shall continue, with
respect to any amount at any time paid on account of any Secured Obligation
which Beneficiary is thereafter required to restore or return in connection with
a bankruptcy, insolvency, reorganization or similar proceeding with respect to
any Borrower.

6.
SUBORDINATION. Until all of the Secured Obligations have been fully paid and
performed: (a) Trustor hereby agrees that all existing and future indebtedness
and other obligations of each Borrower to Trustor (collectively, the
"Subordinated Debt") shall be and are hereby subordinated to all Secured
Obligations which constitute obligations of the applicable Borrower, and the
payment thereof is hereby deferred in right of payment to the prior payment and
performance of all such Secured Obligations; (b) Trustor shall not collect or
receive any cash or non-cash payments on any Subordinated Debt or transfer all
or any portion of the Subordinated Debt; and (c) in the event that,
notwithstanding the foregoing, any payment by, or distribution of assets of, any
Borrower with respect to any Subordinated Debt is received by Trustor, such
payment or distribution shall be held in trust and immediately paid over to
Beneficiary, is hereby assigned to Beneficiary as security for the Secured
Obligations, and shall be held by Beneficiary in an interest bearing account
until all Secured Obligations have been fully paid and performed.

7.
LAWFULNESS AND REASONABLENESS. Trustor warrants that all of the waivers in this
Deed of Trust are made with full knowledge of their significance, and of the
fact that events giving rise to any defense or other benefit waived by Trustor
may destroy or impair rights which Trustor would otherwise have against
Beneficiary, Borrower and other persons, or against collateral. Trustor agrees
that all such waivers are reasonable under the circumstances and further agrees
that, if any such waiver is determined (by a court of competent jurisdiction) to
be contrary to any law or public policy, the other waivers herein shall
nonetheless remain in full force and effect.

8.
ENFORCEABILITY. Trustor hereby acknowledges that: (a) the obligations undertaken
by Trustor in this Deed of Trust are complex in nature, and (b) numerous
possible defenses to the enforceability of these obligations may presently exist
and/or may arise hereafter, and (c) as part of Beneficiary's consideration for
entering into this transaction, Beneficiary has specifically bargained for the
waiver and relinquishment by Trustor of all such defenses, and (d) Trustor has
had the opportunity to seek and receive legal advice from skilled legal counsel
in the area of financial transactions of the type contemplated herein. Given all
of the above, Trustor does hereby represent and confirm to Beneficiary that
Trustor is fully informed regarding, and that Trustor does thoroughly
understand: (i) the nature of all such possible defenses, and (ii) the
circumstances under which such defenses may




--------------------------------------------------------------------------------

EXHIBIT B
Loan No. 1002835

arise, and (iii) the benefits which such defenses might confer upon Trustor, and
(iv) the legal consequences to Trustor of waiving such defenses. Trustor
acknowledges that Trustor makes this Deed of Trust with the intent that this
Deed of Trust and all of the informed waivers herein shall each and all be fUlly
enforceable by Beneficiary, and that Beneficiary is induced to enter into this
transaction in material reliance upon the presumed full enforceability thereof.
9.
WAIVER OF RIGHT TO TRIAL BY JURY. TO THE EXTENT PERMITIED BY THEN APPLICABLE
LAW, EACH PARTY TO THIS DEED OF TRUST, AND BY ITS ACCEPTANCE HEREOF,
BENEFICIARY, HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING UNDER THE LOAN DOCUMENTS,
INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR FUTURE MODIFICATION THEREOF OR (b)
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THE LOAN DOCUMENTS (AS NOW OR
HEREAFTER MODIFIED) OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY AND BENEFICIARY HEREBY AGREES AND
CONSENTS THAT ANY PARTY TO THIS DEED OF TRUST AND BENEFICIARY MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITIEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO AND BENEFICIARY TO THE WAIVER OF
THEIR RIGHT TO TRIAL BY JURY.

10.
INTEGRATION; INTERPRETATION. This Deed of Trust and the other Loan Documents
contain or expressly incorporate by reference the entire agreement of the
parties with respect to the matters contemplated therein and supersede all prior
negotiations or agreements, written or oral. This Deed of Trust and the other
Loan Documents shall not be modified except by written instrument executed by
all parties. Any reference to the Loan Documents includes any amendments,
renewals or extensions now or hereafter approved by Beneficiary in writing.










--------------------------------------------------------------------------------




STATE OF California)
                                  )ss
COUNTY OF Orange)





On August 20, 2010 before me, K. Godin, Notary Public, personally appeared
Charles J. Schreiber, Jr., who proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.


WITNESS my hand and official seal


Signature /s/ K. Godin (SEAL)





